Title: To James Madison from George Armroyd & Co., 19 August 1805 (Abstract)
From: George Armroyd & Co.
To: Madison, James


          § From George Armroyd & Co. 19 August 1805, Philadelphia. “In additon to the Information we had the honor to transmit to you on Saturday respecting the Capture of our Brig the Neptune Capt. Ray, we beg leave now to enclose the Evidence of said Vessel being our property, in a Bill of Sale executed to us [not found]. As we at first were Charterers only of this Vessel, and became purchasers since the Voyage was begun, her Register & Papers are of course as yet in the name of Mr. Geisse her former Owner.
          “Our friends in St Croix, the Shippers of her Cargo of Sugars &c from thence, will furnish every regular proof in the business there that may be requisite.
          “We flatter ourselves that the prompt measures, which thro’ your kindness will be taken herein, may yet be in time to frustrate some of the Evil intended us by the Captors, and save or recover the property from their hands.
          “We take the liberty further to suggest that it might be eligible, as a provision against the contingency of their carrying the Neptune to a french port in place of a Spanish, to have Letters from the French Minister addressed to the proper authorities in Sa Domingo &c on th⟨is⟩; Subject.”
          
            Adds in a postscript: “Since writing the above, we notice in the publick paper of this Morning under the Baltimore head, some further account of the Privateer in question, which is there called the french privateer Ressource, Capt. Janet. We enclose the Paper.”
          
        